In the
United States Court of Appeals
For the Seventh Circuit

No. 01-1486

Elizabeth Anderson,

Plaintiff-Appellant,

v.

U.S.F. Logistics (IMC), Inc.,

Defendant-Appellee.

Appeal from the United States District Court
for the Southern District of Indiana,
Indianapolis Division.
No. IP 00-1364 C T/G--John D. Tinder, Judge.

Argued September 11, 2001--Decided December 14, 2001



  Before Cudahy, Easterbrook and Williams,
Circuit Judges.

  Cudahy, Circuit Judge. In this appeal
from a denial of a preliminary
injunction, Elizabeth Anderson argues
that the district court erred in
concluding that she was not likely to
succeed on her claim that her employer,
U.S.F. Logistics ("U.S.F."), engaged in
religious discrimination. We affirm.

I.

  Elizabeth Anderson is a believer in and
follower of the Christian Methodist
Episcopal faith. As an expression of her
faith, Anderson tells people to "Have a
Blessed Day," especially in signing off
on written correspondence or as a way to
end telephone conversations. However, she
does not use the "Blessed Day" phrase all
of the time. For example, sometimes she
does not use the phrase when she is busy.

  U.S.F. is a company that does shipping
for other companies. Anderson has worked
for U.S.F. since December 1995. In March
1999, Anderson was promoted to office
coordinator. As an office coordinator,
Anderson was responsible for being the
liaison between U.S.F. and its customers
and vendors. Microsoft is U.S.F.’s
largest customer. After becoming an
office coordinator, Anderson had regular
contact with Microsoft employees.

  Throughout her tenure with U.S.F.,
Anderson often used the phrase, "Have a
Blessed Day," with her co-employees and
with U.S.F.’s customers. Anderson
continued to use the "Blessed Day" phrase
after she became an office coordinator.
Neither Anderson nor U.S.F. received any
complaints about her use of "Blessed Day"
until June 9, 1999. On that date, Mark
LaRussa, a Microsoft liaison with U.S.F.,
complained to Anderson that her use of
the phrase was "unacceptable" and must
stop. In response to LaRussa’s complaint,
U.S.F. instructed Anderson to remove the
closing "Have a Blessed Day" from
documents sent to Microsoft. The
following Monday, however, Anderson sent
an e-mail to Microsoft containing the
"Blessed Day" phrase.

  After receiving the e-mail, LaRussa
called Jeffery Starnes, Anderson’s
immediate supervisor to complain.
Thereafter, Starnes instructed Anderson
to refrain from using the "Blessed Day"
phrase in her daily business interactions
with Microsoft. In response, Anderson
notified Starnes that the "Blessed Day"
phrase was part of her religious
practice. She told him that if he would
identify the person or persons that the
phrase offended, she would not use the
phrase with them. Starnes did not respond
to Anderson’s proposed accommodation.

  On June 21, 1999, the Monday after her
discussion with Starnes, Anderson again
sent an e-mail to Microsoft containing
the "Blessed Day" phrase. Shortly
thereafter, Chuck Tolley, another of
Anderson’s supervisor, asked her why she
continued to use the phrase in
communications with Microsoft. In
response, Anderson scheduled a meeting
with Tolley and Starnes.
  At the meeting, Anderson notified Tolley
that she had personally contacted several
people at Microsoft who did not object to
her use of the phrase. She reiterated
that it was her religious expression, and
once again stated that, if U.S.F. would
identify those who were offended, she
would not use the phrase with them.
Tolley did not identify any particular
person or persons.

  The following day, Tolley gave Anderson
a written reprimand for her use of the
"Blessed Day" phrase with Microsoft. The
reprimand also notified Anderson that
continued use of the phrase could result
in termination. U.S.F. also issued a
company policy statement to all of its
Indianapolis employees that they should
refrain from using "additional religious,
personal or political statements" in
their closing remarks in verbal or
written communications with any customer
or with fellow employees. Despite the
language in the policy statement, U.S.F.
permitted Anderson to continue to use the
"Blessed Day" phrase with her co-workers.

  Next, Anderson went public with the
dispute. On October 10, 1999, a local
Indianapolis newspaper published an
article about the controversy. In the
article, a spokesperson from Microsoft
was quoted as saying that Microsoft did
not have a problem with Anderson’s use of
the "Blessed Day" phrase. Based on her
reading of the article, Anderson decided
that she could resume using the "Blessed
Day" phrase. The next day, Anderson sent
a new piece of business correspondence to
Microsoft containing the "Blessed Day"
phrase. She was not disciplined then in
any way for her use of the phrase.
However, Tolley refused to withdraw the
earlier reprimand.

  Anderson refrained from using the
"Blessed Day" phrase again until February
15, 2000. On that date, she sent an
e-mail to Microsoft with the phrase "HAVE
A BLESSED DAY" in all capitals,
surrounded by quotation marks. She
received another reprimand. Subsequently,
on August 30, 2000, Anderson filed a
five-count Complaint and a Verified
Motion for a Preliminary and Permanent
Injunction in federal district court. The
Complaint alleged that U.S.F. violated
Title VII of the Civil Rights Act of
1964, 42 U.S.C. sec. 2000e et seq., by
failing to reasonably accommodate her
religious practice. The Motion for
Preliminary and Permanent Injunction
sought an injunction to permit Anderson
to use the "Have a Blessed Day" phrase in
written communications with U.S.F.’s
customers.

  The district court denied Anderson’s
motion for a preliminary injunction. The
court found that Anderson did not have a
likely chance of success on the merits
because U.S.F. reasonably accommodated
her religious practice. Anderson then
filed an interlocutory appeal here.

II.

  This court has jurisdiction to hear an
appeal of a denial of a preliminary
injunction under 28 U.S.C. sec.
1292(a)(1)./1 In examining a denial of
a preliminary injunction, we review the
district court’s findings of fact for
clear error, its balancing of the factors
for a preliminary injunction under an
abuse of discretion standard and its
legal conclusions de novo. Kiel v. City
of Kenosha, 236 F.3d 814, 815 (7th Cir.
2000). The purpose of a preliminary
injunction is to minimize the hardship to
the parties pending resolution of their
lawsuit. Id. at 816 n.4. In assessing
whether a preliminary injunction is
warranted, the party seeking the
injunction must demonstrate that: 1) it
has a reasonable likelihood of success on
the merits of the underlying claim; 2) no
adequate remedy at law exists; and 3) it
will suffer irreparable harm if the
preliminary injunction is denied. See Ty,
Inc. v. Jones Group, Inc., 237 F.3d 891,
895 (7th Cir. 2001). If the court is
satisfied that these three conditions
have been met, it then must consider
whether the irreparable harm the
applicant will suffer without injunctive
relief is greater than the harm the
opposing party will suffer if the
preliminary injunction is granted. Id. In
addition, the court must determine
whether the preliminary injunction will
harm the public interest. Id. Further,
preliminary injunctions are disfavored in
the employment context. See, e.g.,
Hetreed v. Allstate Ins. Co., 135 F.3d
1155, 1158 (7th Cir. 1998) (noting that
interlocutory relief should be rare in
employment-discrimination cases).

A.

  Title VII of the Civil Rights Act of
1964 makes it unlawful for an employer
"to fail to or refuse to hire or to
discharge any individual, or otherwise to
discriminate against any individual with
respect to his compensation, terms,
conditions, or privileges of employment
because of such individual’s . . .
religion[.]" 42 U.S.C. sec. 2000e-
2(a)(1). Religion includes "all aspects
of religious observance and practice, as
well as belief." 42 U.S.C. sec. 2000e(j).
A plaintiff alleging religious
discrimination under Title VII must first
establish a prima facie case, after which
the burden is on the employer to show
that a reasonable accommodation of the
religious practice was made or that any
accommodation would result in undue
hardship. Baz v. Walters, 782 F.2d 701,
706 (7th Cir. 1986).

  The district court assumed that Anderson
had established her prima facie case.
Anderson v. U.S.F. Logistics, 2001 WL
114270, *9 (S.D. Ind. Jan. 30, 2001). The
court then denied injunctive relief
because it concluded that U.S.F.
reasonably accommodated Anderson’s
religious practice and therefore Anderson
had a less than promising prospect of
success on the merits. Anderson
challenges the district court’s
conclusion about reasonable
accommodation.

  "A reasonable accommodation of an
employee’s religion is one that
’eliminates the conflict between
employment requirements and religious practices.’"
Wright v. Runyon, 2 F.3d 214, 217 (7th
Cir. 1993) (quoting Ansonia Bd. of Educ.
v. Philbrook, 479 U.S. 60, 70 (1986)).
However, it is well settled that "Title
VII . . . requires only reasonable
accommodation, not satisfaction of an
employee’s every desire." Rodriguez v.
City of Chicago, 156 F.3d 771, 776 (7th
Cir. 1998) (internal citations omitted).
Further, a finding of reasonable
accommodation is a finding of fact
entitled to deference. See Redmond v. GAF
Corp., 574 F.2d 897, 903 (7th Cir. 1978)
(holding that a finding of accommodation
is reviewed under the "clearly erroneous"
standard of review instead of under a de
novo standard).

  Anderson first argues that the district
court erred in concluding that because
Anderson’s sincere religious practice was
not a requirement of her religion, she
was entitled to a lesser "reasonable
accommodation" of this religious practice
than if the practice were required by her
religion. See Appellant’s Br. at p. 22
("In other words, the District Court
determined as a matter of law that
because Ms. Anderson’s religious practice
is unique to her, U.S.F. satisfied its
reasonable accommodation obligation when
it unilaterally restricted her religious
practice."). If the district court in
fact reached that conclusion, it probably
would have erred. However, the district
court did not entertain that conclusion.
Rather, the district court found that her
religious practice was accommodated by
U.S.F., as required under Title VII. In
making this determination, the district
court first defined Anderson’s religious
practice as the sporadic use of the
"Blessed Day" phrase. This definition in
volves a finding of fact and is not
clearly erroneous. See Kiel, 236 F.3d at
815. On the record, there is sufficient
evidence to support such a finding.
Anderson concedes that she does not use
the phrase all the time. Neither has she
made a religious commitment to use the
phrase on every occasion. Nor is she
required by her religion to use the
phrase all of the time. Thus, an
accommodation that allows her to use the
phrase with some people but not with
everyone could be a reasonable
accommodation. The district court so
found, and on these facts, it did not
clearly err in reaching that conclusion.

  In many ways, this case is similar to
Wilson v. U.S. W. Communications, 58 F.3d
1337 (8th Cir. 1995). In Wilson, the
plaintiff was terminated by her employer
for refusing to cover an anti-abortion
button displaying a graphic picture of a
fetus. See 58 F.3d at 1341. Co-workers
found the photograph disturbing and it
disrupted the work environment. See id.
at 1338. To address the co-workers’
concerns, U.S. West proposed alternatives
to Wilson. She could: (1) wear the button
only in her work cubicle, leaving the
button in her cubicle when she moved
around the office; (2) cover the button
while at work; or (3) wear a different
button with the same message but without
the picture. See id. at 1341. However,
Wilson refused the proposed accommodation
and she was terminated. The Wilson court
held that U.S. West reasonably
accommodated Wilson’s religious practice
of wearing the button. See id. at 1341-
42. The Eighth Circuit reasoned that
forcing U.S. West to allow Wilson to wear
the uncovered button throughout the
office would require U.S. West to allow
Wilson to impose her beliefs as she
chose. Id. at 1341. The court found that
"U.S. West did not oppose her religious
beliefs but rather was concerned with the
photograph." Id. U.S. West’s proposal
would allow Wilson to comply with her
commitment to wear the button but
respected the desire of co-workers not to
look at the button. Id.

  Here, Anderson’s religious practice did
not require her to use the "Blessed Day"
phrase with everyone. Further, U.S.F. did
not seek to denigrate Anderson’s
religious beliefs. In fact, U.S.F. has on
at least one occasion encouraged
Anderson’s religious practice by
requesting Anderson to say a prayer,
which was broadcast over company
loudspeakers, prior to a company-
sponsored event. Rather, U.S.F. was
concerned about its relationship with its
customers, one of whose representatives
had objected to the use of the "Blessed
Day" phrase. U.S.F.’s accommodation
allowed Anderson to comply with her
practice of using the "Blessed Day"
phrase while respecting the wishes of at
least one customer who objected to the
use of the phrase. Thus, U.S.F.
reasonably accommodated Anderson.

  Second, Anderson argues that the
district court erred in concluding that
her use of the "Blessed Day" phrase
imposed her religious beliefs on U.S.F.’s
customers or vendors. Anderson argues
that, to the contrary, the "Blessed Day"
phrase does not in any way impose her
religious beliefs on her co-employees or
U.S.F.’s customers. Further, Anderson
argues that U.S.F. failed to present any
evidence that Anderson’s use of the
phrase would substantially disrupt the
workplace environment or damage U.S.F.’s
relationships with its customers or
vendors. Because hearings on preliminary
injunctions occur at an early stage of a
case, the district court itself noted
that its findings and conclusions on
Anderson’s motion were preliminary and
tentative. See Anderson, 2001 WL 114270,
*9. Thus, it is unsurprising that the
district court did not go into great
detail about how Anderson’s use of the
"Blessed Day" phrase imposed her
religious views upon customers or
vendors. However, a Microsoft liaison had
complained that the use of the phrase was
"inappropriate." Permitting Anderson to
direct the "Blessed Day" phrase towards
LaRussa could surely be an imposition of
Anderson’s religious beliefs upon him.
Further, Anderson has presented no
evidence that Microsoft had officially
informed U.S.F. that it was content with
the use of the "Blessed Day" phrase.
Thus, the evidence suggests that
Anderson’s religious practice could
damage U.S.F.’s relationship with
Microsoft.

  Even if the district court erred in
finding that Anderson’s religious
practice imposed her beliefs upon others,
such a determination does not mean that
Anderson was not reasonably accommodated
by U.S.F. A religious practice that does
not actually impose religious beliefs
upon others can still be restricted if it
impairs an employer’s legitimate
interests, as long as it is reasonably
accommodated. See, e.g., Rodriguez, 156
F.3d at 776 (finding that police
officer’s religious practice of not
guarding abortion clinics was reasonably
accommodated by his ability to get a
transfer to another district that did not
assign officers to that duty).

  Finally, Anderson argues that the
district court erred in holding that her
religious practice was reasonably
accommodated when U.S.F.’s company
policy, as formally announced, does not
provide that accommodation. U.S.F.’s cur
rent company policy has language that
forbids the use of any religious,
personal or political expression, even
among co-workers. Anderson, however,
concedes that the company policy was
never implemented as it is written. She
admits that she has been reprimanded only
after using the "Blessed Day" phrase in
written communications with Microsoft.
Further, she does not dispute that she
has been permitted to use the "Blessed
Day" phrase with co-workers, to hang
objects containing various religious
phrases in her work area, to read the
Bible on her work break and to listen to
a religiously oriented radio station at
her work station. Thus, despite the
language of the company policy, the
district court held that Anderson was
reasonably accommodated in practice. This
accommodation was sufficient to satisfy
the company’s obligations under Title
VII. We agree. The fact that the company
policy, as stated, would not reasonably
accommodate her religious practice is not
controlling. In many cases, a company
must modify its stated policies in
practice to reasonably accommodate a
religious practice. Cf. Minkus v. Metro.
Sanitary Dist. of Greater Chicago, 600
F.2d 80 (7th Cir. 1979) (holding that the
municipal employer failed to accommodate
a Jewish applicant when it followed its
stated policy and scheduled civil service
examinations only on Saturdays). In this
case, U.S.F. disregarded its stated
policy to accommodate Anderson’s use of
the "Blessed Day" phrase. It permitted
her to use the phrase with everyone
except customers and vendors. Thus, we
hold that the district court did not err
in finding that U.S.F.’s selective
enforcement of its company policy was a
reasonable accommodation of Anderson’s
religious practice.

B.

  Further, even if the district court were
incorrect in evaluating the reasonable
merits of Anderson’s claim, we would
still sustain the denial of the
preliminary injunction on the alternative
ground that Anderson can show no
irreparable injury. An appellate court
may affirm on any ground that has a basis
in the record. See Logan v. Caterpillar,
Inc., 246 F.3d 912, 924 (7th Cir. 2001).
In this case, counsel for both parties
concede that the issue of irreparable
injury was raised and argued before the
district court. The record also supports
this conclusion. See Tr. of Hr’g
(November 16, 2000), at pp. 182-83, 206-
09. Thus, even though the district court,
in denying the preliminary injunction,
did not address the irreparable injury
prong of the preliminary injunction
calculus, we may affirm the judgment on
the alternative ground that there was no
irreparable injury.

  To demonstrate irreparable injury,
Anderson must show that she will suffer
harm that cannot be prevented or fully
rectified by the final judgment after
trial. See Roland Mach Co. v. Dresser
Indus., Inc., 749 F.2d 380, 386 (7th Cir.
1984). Anderson’s inability to use the
"Blessed Day" phrase with customers does
not constitute irreparable harm. She was
not terminated from her position for her
earlier use of the phrase. Neither has
she been demoted from her current
position. The only potential harms that
Anderson has suffered are: (1) the
inability to use the "Blessed Day" phrase
and (2) her prior reprimands for the use
of the phrase. Regarding the former,
Anderson has been able to refrain from
using the "Blessed Day" phrase with
vendors from October 1999 to February
2000, and again from February to August
2000. A few more months of restraint
while the trial proceeds does not appear
to impose irreparable injury. As to the
latter, U.S.F. had alternative valid
reasons for issuing the reprimands--
Anderson’s failure to follow her
supervisors’ orders. Thus, Anderson
cannot show that she will suffer
irreparable harm absent preliminary
injunctive relief.

C.

  Anderson also argues that the district
court erred in determining that she may
not have established the first element of
her prima facie case--that she had a bona
fide religious practice that conflicted
with an employment requirement./2 But
the district court did not refuse to
grant a preliminary injunction based on
Anderson’s failure to make a prima facie
case. That court assumed that she had
done so but that U.S.F. reasonably
accommodated her religious practice.
Since we agree with the accommodation
point, we need not reach the issue
whether Anderson could or could not prove
the first element of her prima facie
case.

III.

  For the foregoing reasons, we AFFIRM the
judgment of the district court denying
preliminary injunctive relief.

FOOTNOTES

/1 28 U.S.C. sec. 1292 provides that: "(a) Except as
provided in subsections (c) and (d) of this
section, the courts of appeals shall have juris-
diction of appeals from: (1) Interlocutory orders
of the district courts of the United States . .
. granting, continuing, modifying, refusing or
dissolving injunctions, or refusing to dissolve
or modifying injunctions, except where a direct
review may be had in the Supreme Court."

/2 To make out   a prima facie case, a plaintiff must
show that "(1)   a bona fide religious practice
conflicts with   an employment requirement, (2) he
or she brought   the practice to the employer’s
attention, and   (3) the religious practice was the
basis for the adverse employment decision." EEOC
v. United Parcel Serv., 94 F.3d 314, 317 (7th
Cir. 1996).